Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 6/3/2021, claims 1-20 are presented for examination. Claims 1, 6, 8, 11, 13, 15, and 18 are independent.
Amended claim(s): 8-20.
Rejection of claims under 35 USC 112 is withdrawn in view of amendments to the claims.
Rejection of claims under 35 USC 101 is withdrawn in view of amendments to the claims.
Applicants’ arguments, see Applicant Arguments/Remarks filed 6/3/21, with respect to claim(s) 1-5 rejected under prior art have been fully considered and are unpersuasive. First, Applicant argues elements of the disclosure not recited in the claims at issue. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see pages 3-5 of Remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light 
Applicants’ arguments, see Applicant Arguments/Remarks filed 6/3/21, with respect to claim(s) 6-7 (and claims 13-14)  
Applicants’ arguments, see Applicant Arguments/Remarks filed 6/3/21, with respect to claim(s) 8-7 (and claims 15-17) rejected under prior art have been fully considered and are unpersuasive. As regards to the particular limitations of claims 8, Carey discloses: wherein the service provider does not store personally identifiable information associated with the information owner. (Carey: ¶48-¶51, i.e., the personal identifiable information is not stored only anonymous, encrypted form of data is stored)
Applicants’ arguments, see Applicant Arguments/Remarks filed 6/3/21, with respect to claim(s) 11-12 rejected under prior art have been fully considered and are unpersuasive. First, Applicant argues elements of the disclosure not recited in the claims at issue. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see pages 6-7 of Remarks) are not recited in the 
Applicants’ arguments, see Applicant Arguments/Remarks filed 6/3/21, with respect to claim(s) 18-20 rejected under prior art have been fully considered and are unpersuasive. First, Applicant argues elements of the disclosure not recited in the claims at issue. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see pages 8-9 of Remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As regards to the particular limitations of claim 18, Carey discloses: a one or more servers configured to facilitate direct communication between an 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.	Based upon consideration of all the relevant factors with respect to the claim as a whole, claims 18-20 are held to claim software per se, and are therefore rejected as non-statutory subject matter under 35 U.S.C. 101. The rationale for this finding is explained below:

Claims 18-20 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter of software, per se. The claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101. In this case, applicant has claimed a "system" comprising “one or more servers” without reciting any hardware element in the body of the claim; this implies that Applicants are claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Note the broadest reasonable interpretation of the servers in view of the disclosure is software. Therefore, claims 18-20 are directed to non-statutory subject matter as computer programs, per se.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130096943 A1 (hereinafter ‘Carey’).

As regards claim 1, Carey (US 20130096943 A1) discloses: A method comprising the steps of (Carey: Abstract, i.e., privacy-protected method and system for processing personal information): performing an identification of an information owner; (¶110-¶113, i.e., ID of the member who stores information) storing a hash signature that can be used to subsequently verify the identity of the information owner, without storing personally identifiable information associated with the information owner; (Carey: ¶112, ¶298, i.e., “In addition to making verifiable assertions, digital signatures are used to prove knowledge of the state of the signed object. 

As regards claim 2, Carey discloses the method of claim 1 further comprising the step of storing non-personally identifiable information associated with the information owner. (Carey: ¶120, i.e., “("The Gene Cloud provides AP ls to the Classification Learner that allow it to query non-personally identifiable phenotypical properties using the random identifier assigned to the Genome Profiler as a proxy for the cohort members' IDs”)

As regards claim 3, Carey discloses the method of claim 2 further comprising the step of providing the non-personally identifiable information to an information consumer, based on 

As regards claim 5, Carey discloses the method of claim 1 further comprising the step of establishing a secure communication session between the information owner and the information consumer. (Carey: ¶249)

As regards claim 6, Carey discloses: A method comprising the steps of: receiving an indication from an information owner that the information owner has approved a grant request from an information consumer; (Carey: ¶96-¶97, ¶110-¶112, ("the Gene Cloud checks that the patient has granted permission for their genome data to be mined for research uses") receiving, from the information consumer, a request to verify the identity of the information owner; (Carey: ¶4-¶08, ¶96-¶97, ¶110-¶120, ¶298-

Claim 13 recites substantially the same features recited in claim 6 above, and is therefore rejected based on the aforementioned rationale in the rejection.

As regards claim 7, Carey discloses the method of claim 6 further comprising the steps of: receiving, from the information consumer, a request for non-personally identifiable information associated with the information owner; and (Carey: ¶¶112-120) providing, to the information consumer, non-personally identifiable information associated with the information owner, based on permissions defined by the information owner. (Carey: ¶192) 

Claim 14 recites substantially the same features recited in claim 7 above, and is therefore rejected based on the aforementioned rationale in the rejection.

As regards claim 8, Carey discloses: A method comprising the steps of: indicating, to a service provider, an intent to request access to information associated with an information 

Claim 15 recites substantially the same features recited in claim 8 above, and is therefore rejected based on the aforementioned rationale in the rejection.

As regards claim 9, Carey discloses the method of claim 8, wherein the received information associated with the information owner is non-personally identifiable information, and wherein 

Claim 16 recites substantially the same features recited in claim 9 above, and is therefore rejected based on the aforementioned rationale in the rejection.

As regards claim 10, Carey discloses the method of claim 8, wherein the received information associated with the information owner is personally identifiable information, and wherein the information is received from the information owner. (Carey: ¶260)

Claim 17 recites substantially the same features recited in claim 10 above, and is therefore rejected based on the aforementioned rationale in the rejection.

As regards claim 11, Carey discloses: A non-transitory computer-readable medium having instructions stored thereon that, when executed (Carey: ¶4), cause a computer to perform the steps of: receiving a request for access to information; (Carey: ¶8, ¶95-¶96, ¶120) sending, in response to the request, personally identifiable information; (Carey: ¶8, ¶95-¶96, ¶156) 

As regards claim 12, Carey discloses the non-transitory computer-readable medium of claim 11, wherein the personally identifiable information is stored locally by the computer, and wherein the non-personally identifiable information is not stored locally by the computer. (Carey: ¶65, “According to some embodiments, a system for the trusted storage and analysis of genetic and/or other information is provided. Embodiments of this system will sometimes be referred to herein as a "Gene Cloud". In preferred embodiments, the Gene Cloud is a system that provides for the trusted long-term storage and processing of genomic (and/or other) data in a manner consistent with privacy and usage policies specified by the stakeholders in those data. It will be appreciated that any suitable configuration of servers and storage media could be used, including without limitation, a single server or cluster of servers, or a distributed collection of heterogeneous computer systems connected by a variety of networks (e.g., such as the Internet, public and/or private networks, and/or the like)”, and ¶48-¶51, i.e., the personal identifiable information isn’t stored only anonymous, encrypted form of data is stored)

claim 18, Carey discloses: A system comprising: a one or more servers configured to facilitate direct communication between an information owner user device and an information consumer computer system, wherein the one or more servers are configured to allow the information consumer computer system to access personally identifiable information and non-personally identifiable information associated with the information owner user device based on permissions defined by the information owner user device, and wherein the one or more servers do not store personally identifiable information associated with the information owner user device. (Carey: ¶65, ¶110-¶120, ¶298, ¶361, "A trusted data analysis platform created to handle healthcare data from biosensors allows doctors to specify exactly which information they receive and how that information is derived from the raw data. It allows patients to carefully control how their information is released, to whom, and with what level of detail. It allows information sharing without requiring that the raw data be distributed and wherein ¶48-¶51, i.e., the personal identifiable information is not stored, only anonymous, encrypted form of data is stored)

As regards claim 19, Carey discloses the system of claim 18, wherein the one or more servers are configured to identify blocks of personally identifiable information associated with 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned 
Claims 4, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of US 20090287837 A1 (hereinafter ‘Felsher’).

As regards claim 4, Carey discloses the method of claim 2. However, Carey does not but in analogous art, Felsher (US 20090287837 A1) teaches: further comprising the step of updating the non-personally identifiable information associated with the information owner. (Felsher: ¶271, ("While an audit trail will generally be maintained to verify that any changes are authorized, records are generally taken at face value without reference to the audit database. In order to provide an updated archive, a number of techniques are available. First, if the change is an addition, a new transaction record may be added to the archive, with a corresponding entry made in the index. This is the normal method for adding data to the archive. Second, the 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the personal data management system of lntertrust with the support for updating data of Felsher, because lntertrust and Felsher are directed to systems and methods for managing sensitive data. Furthermore, users benefit from systems and methods adapted for updating data, because such systems and methods allow for allowing users to use a service provider to update data (Felsher: ¶271).

As regards claim 20, Carey discloses the system of claim 18. However, Carey does not but in analogous art, Felsher teaches: wherein the one or more servers are configured to communicate with an external computer system to update information associated with the information owner user device. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the personal data management system of lntertrust with the support for updating data of Felsher, because lntertrust and Felsher are directed to systems and methods for managing sensitive data. Furthermore, users benefit from systems and methods adapted for updating data, because such systems and methods allow for allowing users to use a service provider to update data (Felsher: ¶271).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/SYED A ZAIDI/Primary Examiner, Art Unit 2432